            Case 4:18-cv-06823-HSG Document 106 Filed 09/08/20 Page 1 of 4




 1   DAN SIEGEL, SBN 56400                     BARBARA J. PARKER
     EMILYROSE JOHNS, SBN 294319               City Attorney, SBN 069722
 2   SIEGEL, YEE, BRUNNER & MEHTA              MARIA BEE
 3   475 14th Street, Suite 500                Chief Assistant City Attorney, SBN 167716
     Oakland, California 94612                 DAVID A. PEREDA
 4   Telephone: (510) 839-1200                 Special Counsel, SBN 237982
     Facsimile: (510) 444-6698                 JAMILAH A. JEFFERSON
 5   Email: danmsiegel@gmail.com;              Supervising Deputy City Attorney, SBN
 6   emilyrose@siegelyee.com                   219027
                                               ZOE M. SAVITSKY
 7   THERESA ZHEN, SBN 300710                  Supervising Deputy City Attorney, SBN
     HADSELL STORMER RENICK & DAI              281616
 8   LLP                                       One Frank H. Ogawa Plaza, 6th Floor
 9   128 N Fair Oaks Ave, Suite 204            Oakland, California 94612
     Pasadena, CA 91103                        Telephone: (510) 238-7686
10   Telephone: (626) 585-9600                 Fax: (510) 238-6500
     Facsimile: (626) 577-7079                 Email:jjefferson@oaklandcityattorney.org
11   Email: tzhen@hadsellstormer.com           zsavitsky@oaklandcityattorney.org
12
     Attorneys for Plaintiffs                  Attorneys for Defendant,
13   ANITA MIRALLE, JODII LE’GRAND             CITY OF OAKLAND, et al.
     EVERETT, I, TINA SCOTT, AIYAHNNA
14   JOHNSON; IRVIN JOSUE HERNANDEZ
15   ORTEGA; and AYAT JALAL

16
17                        UNITED STATED DISTRICT COURT
18                     NORTHERN DISTRICT OF CALIFORNIA
19   ANITA MIRALLE, JODII LE’GRAND ) Case No. 4:18-cv-06823-HSG
20   EVERETT, I, TINA SCOTT, AIYAHNNA )
     JOHNSON; IRVIN JOSUE                   ) STIPULATION AND ORDER TO
21   HERNANDEZ ORTEGA; and AYAT             )CONTINUE CASE
     JALAL,                                 )MANAGEMENT DEADLINES
22                                          )
23                 Plaintiff,               )
                                            ) Case Filed: November 9, 2018
24          vs.                             )
                                            ) Hon. Haywood S. Gilliam, Jr.
25   CITY OF OAKLAND, a subdivision of )
26   the State of California; LIBBY SCHAAF; )
     JOE DEVRIES; SUSAN MANHEIMER; )
27   and EDWARD REISKIN,                    )
                                            )
28                 Defendants.              )



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Case Management Deadlines - 1
             Case 4:18-cv-06823-HSG Document 106 Filed 09/08/20 Page 2 of 4




 1          On May 8, 2020, the Court granted the parties’ stipulation to continue the
 2   remaining case management deadlines. (ECF No. 98.) Since the Court’s order, the
 3   parties have been working diligently towards settlement, including participating two
 4   settlement conferences with Judge Spero and meeting and conferring with counsel
 5   between those conferences in order to further settlement discussions. The parties are
 6   currently scheduled to meet and confer three times to advance settlement discussions
 7   between the filing of this stipulation and the upcoming October 15, 2020 settlement
 8   conference scheduled by Judge Spero. The parties are optimistic, although not certain,
 9   that settlement will be achievable. Meanwhile, the current case management schedule
10   will have the parties exchanging expert reports on September 9, 2020. With the parties
11   working towards settlement, they seek to avoid the potentially unnecessary expense of
12   experts, and they wish to maintain focus on settlement at this time.
13          In an effort to give the settlement process its full value, the parties seek to
14   suspend the current case management deadlines and reset them if there is a breakdown
15   of settlement. Therefore, the parties stipulate and respectfully request that the Court
16   suspend the current case management deadlines and set a date of October 19, 2020, for
17   the parties to provide the Court a joint status report. In the joint status report, the
18   parties will inform the Court whether the case has settled or whether settlement
19   discussions remain fruitful and whether the parties continue to make progress. If
20   settlement discussions break down, the parties propose that the case management
21   deadlines be reinstated, set 60 days out from the date settlement breaks down. This
22   proposal balances allowing the parties to focus on settlement talks while also ensuring
23   that, if such talks break down, the parties resume an expeditious non-settlement
24   litigation schedule.
25   /
26   /
27   /
28   /



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Case Management Deadlines - 2
            Case 4:18-cv-06823-HSG Document 106 Filed 09/08/20 Page 3 of 4




 1         Dated: September 6, 2020
 2                                         SIEGEL, YEE, BRUNNER & MEHTA
 3
                                           By_/s/ EmilyRose Johns_____________
 4
                                             EmilyRose Johns
 5
                                           Attorneys for Plaintiff
 6                                         ANITA MIRALLE, JODII LE’GRAND
 7                                         EVERETT, I, TINA SCOTT,
                                           AIYAHNNA JOHNSON,
 8                                         IRVIN JOSUE HERNANDEZ ORTEGA,
                                           and AYAT JALAL
 9
10         Date: September 6, 2020

11                                         BARBARA J. PARKER, City Attorney
                                           MARIA BEE, Chief Assistant City Attorney
12                                         DAVID A. PEREDA, Special Counsel
13                                         JAMILAH A. JEFFERSON, Sr. Dep. City Atty
                                           ZOE M. SAVITSKY, Sr. Dep. City Atty
14
                                           By:   __/s/ Zoe Savitsky______
15
16                                           Zoe Savitsky

17                                         Attorneys for Defendants,
                                           CITY OF OAKLAND, et al.
18
19
20
21
22
23
24
25
26
27
28



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Case Management Deadlines - 3
             Case 4:18-cv-06823-HSG Document 106 Filed 09/08/20 Page 4 of 4




 1                                          ORDER
 2                 IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,
 3   which is recited above, and good cause in support thereof, that the case management
 4   deadlines are suspended and the parties will supply the Court with a joint status report
 5   on October 19, 2020. Should settlement talks break down, the Court will reinstate the
 6   case management schedule, set 60 days out from the date of the breakdown of
 7   settlement.
 8
 9
10   IT IS SO ORDERED.
11   Dated: September 8, 2020
12
13                                            ________________________________
14                                            Hon. Haywood S. Gilliam, Jr.
                                              UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Stipulation and Order Continuing Case Management Deadlines - 4
